Citation Nr: 0817905	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 20, 2004, 
for the award of a total disability rating based upon 
individual unemployability (TDIU).   


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied his 
claim for a TDIU rating.  The Board remanded the claim for 
additional development in February 2004.  By an October 2006 
supplemental statement of the case, the RO denied the 
veteran's claim for an effective date earlier than July 20, 
2004, the date a schedular tota rating was awarded, for the 
award of a TDIU rating.  The Board remanded the claim again 
in April 2007.    


FINDINGS OF FACT

1.  On January 17, 2001, the RO received a claim for a TDIU 
rating.

2.  In a September 2002 rating decision, the RO denied 
entitlement to a TDIU rating.  

3.  On December 3, 2004, the RO received a claim for an 
effective date earlier than July 20, 2004, for the award of a 
TDIU rating.  

4.  In an October 2006 supplemental statement of the case, 
the RO denied entitlement to an effective date earlier than 
July 20, 2004, for the award of a TDIU rating.  

5.  The veteran did not meet the percentage requirements for 
consideration for a TDIU rating prior to July 20, 2004.  

6.  The record does not factually show that the veteran was 
unemployable solely due to his service-connected post-
traumatic stress disorder (PTSD), diabetes mellitus type II, 
and narcolepsy earlier than July 20, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 
2004, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).  

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2007).   

Prior to July 20, 2004, the veteran was service-connected for 
PTSD (50 percent disability rating), diabetes mellitus type 
II (20 percent disability rating), and narcolepsy (10 percent 
disability rating).  For purposes of determining a TDIU 
rating, disabilities resulting from a common etiology will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).  The 
veteran's PTSD and narcolepsy do not result from a common 
etiology because they affect different body systems and are 
not considered to be a single disability under 38 C.F.R. 
§ 4.16(a).  Therefore, the veteran's service-connected 
disabilities formed a combined disability rating of 60 
percent.  The veteran's PTSD disability rating was increased 
from 50 to 100 percent disabling, effective July 20, 2004, in 
an October 2004 rating decision.  

In this case, the veteran first met the percentage criteria 
of 38 C.F.R. § 4.16(a) for consideration for a TDIU on July 
20, 2004, the effective date of the award of a 100 percent 
rating for PTSD.  Prior to that date, he did not meet the 
percentage criteria of 38 C.F.R. § 4.16(a).  

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2007).  A finding of total disability is appropriate 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).  A veteran may be considered as 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he is unable to secure further 
employment.  38 C.F.R. § 4.18 (2007).   

Therefore, the Board must consider whether the veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities prior to July 20, 
2004.  In this case, the Board finds that the record does not 
show that the veteran's service-connected disabilities had 
worsened or that he had become unemployable due to service-
connected disabilities on a factually ascertainable date 
prior to July 20, 2004.  

The record demonstrates that the veteran has not been working 
since January 2000.  In a June 2001 VA examination, the 
examiner found that the veteran stopped working due to his 
HIV treatment.  The veteran was diagnosed as HIV positive in 
1989 during a random screening but did not begin treatment 
for HIV until January 2000 when he was emaciated and 
malnourished.  The veteran was hospitalized in March 2000 for 
fatigue or flu-like syndrome and had a PEG tube placed to 
improve nourishment.  

The Board finds that the qualifying increase in the veteran's 
service-connected disabilities is not shown to have occurred 
on a factually ascertainable date prior to July 20, 2004.  
While the record reflects that the veteran ceased working in 
2000, the medical evidence of record does not show that the 
veteran was unemployable solely due to his PTSD or other 
service-connected disabilities until July 20, 2004.  
Additionally, while the record reflects moderate symptoms of 
PTSD, the Board has determined in an April 2007 decision that 
the veteran's PTSD symptomatology was not commensurate with a 
100 percent disability rating prior to July 20, 2004.  An 
effective date earlier than July 20, 2004, for the 100 
percent rating or PTSD was denied in an April 2007 Board 
decision.  Accordingly, the record does not provide factually 
ascertainable evidence that the veteran was unable to work 
solely as a result of his service-connected disabilities 
prior to July 20, 2004.

While there appears to be evidence in the file that the 
veteran has not worked since approximately 2000, the Board 
finds that there is no evidence that the veteran was unable 
to work solely due to his service-connected disabilities 
prior to July 20, 2004.  Another nonservice-connected 
disability was shown to have contributed to his leaving work 
in 2000 and to his continued inability to work.  The medical 
examinations prior to July 20, 2004, did not demonstrate that 
the veteran was unemployable due solely to service-connected 
disability.  In fact, the GAF scores assigned for the 
veteran's mental disorder at those examinations were not 
those indicative of unemployability due to the mental 
disorder.  They reflected moderate to serious symptoms, but 
not unemployability.  The Board finds that the record tends 
to indicate that the veteran's service-connected disabilities 
were not productive of unemployability prior to July 20, 
2004.

As the evidence does not show that the veteran met the 
criteria for the award of a TDIU rating prior to July 20, 
2004, an earlier effective date for the grant of a TDIU 
rating is not warranted.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than July 20, 2004, for the 
grant of a TDIU.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002 and August 
2006; a rating decision in September 2002; a statement of the 
case in January 2003; and supplemental statements of the case 
in October 2004 and October 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An effective date earlier than July 20, 2004, for the award 
of a total disability rating based upon individual 
unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


